DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the use of the term “non-actuates” is an incorrect conjugation of the negative form of the verb actuate.  While it is possible for the Examiner to understand the intent of the Applicant (and therefore the claim is not rejected under 112B as being indefinite), the Examiner highly recommends altering this phrase into a form which is more easily understood.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 8 recites the limitation "the rod portion".  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the Examiner will interpret this limitation as the “rod member”/
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102 as being anticipated by Ifuku, (10,028,432).

Regarding  claim 1, Ifuku discloses:  A gardening machine (Fig. 1a, vegetation cutter 10) , including: 
a rod member (Fig. 1a, frame rod 11), having a machine tool head (Fig, 1a, cutter head 20); 

a controlling portion (Fig, 1a, grip 42), disposed on the rod portion; 

5a switch assembly (Col. 3, line 63, “FIG. 4 is a perspective view of the front part of the grip attached to the frame rod and with its right half member taken away, where the safety lock mechanism is in the lock position;”), including a controlling member (Fig, 1a, switch trigger 43 and sub-components related to said switch trigger), the controlling member (Fig, 1a, switch trigger 43) disposed on the controlling portion (Fig, 1a, grip 42) and movable to be in a first position (Fig. 4 shows the trigger 43 in a non-actuated position) or a second position (Fig. 6a and 7a show the trigger 43 in an actuated position), wherein when the controlling member (Fig, 1a, switch trigger 43) is in the first position, the controlling member (Fig, 1a, switch trigger 43) non-actuates the machine tool head (Col. 5, line 37 “While the power switch trigger 43 is not pressed up to its on-position, the actuator piece 44a stays at its rearmost position so that the switch module 44 does not output an energizing power to the drive motor 22.”), when the controlling member (Fig, 1a, switch trigger 43) is in the second position, the controlling member (Fig, 1a, switch trigger 43) 10actuates the machine tool head to operate  (Col. 6, line 52,  “As the user presses the power switch trigger 43 with his/her index and/or middle fingers of the right hand under this condition, the electric power from the battery pack 32 is supplied to the drive motor 22, and the rotary cutter 23 of the cutter head 20 is rotated by the energized drive motor 22.”); 

a locking member (Fig, 1a, safety lock mechanism 45), disposed on the controlling portion  (Fig, 1a, grip 42) and movable to be in a locked position or a released position (Beginning at Col. 5, line 47, Ifuku provides explicit detail into the workings and interactions of the locking mechanism 45 and the remaining members of the actuation system, including the power switch trigger 43, the switch module 44, and the drive motor 22) wherein when the locking member (Fig, 1a, safety lock mechanism 45) is in the released position, the controlling member (Fig, 1a, switch trigger 43) is movable toward the first position, when the locking member (Fig, 1a, safety lock mechanism 45) is in the locked position, the controlling member (Fig, 1a, switch trigger 43) is restricted and positioned in the second position; wherein the controlling member (Fig, 1a, switch trigger 43) includes a pivot portion (Col. 5, line 7, “The power switch trigger 43 has at its lower front part, as shown in FIGS. 3-5, a pivotal member 43a, pivotal member 43a formed with a cylindrical bore 43c engaging with a stud 42a formed on the grip member 42 to be rotatably supported in the front of the grip 42 as to be turnable around a horizontal axis,”), the pivot portion is pivoted (Col. 5, line 7) to a shell body (Figs. 3-8, pivotal member 43a) of the controlling portion (Fig, 1a, grip 42) to allow the controlling member (Fig, 1a, switch trigger 43) to swing between the first position and the second position (Col. 5, line 8, “a pivotal member 43a formed with a cylindrical bore 43c engaging with a stud 42a formed on the grip member 42 to be rotatably supported in the front of the grip 42 as to be turnable around a horizontal axis, thereby allowing the rear portion of the power switch trigger 43 to swing up and down with the stud 42a at the lower front part serving as the axis of rotation. The power switch trigger 43 is to energize the drive motor 22 when the rear portion is pressed up, which is the triggering actuation to turn on the power switch.”); 

wherein the locking member  (Fig, 1a, safety lock mechanism 45) is slidably disposed on the shell body (Figs. 3-8, pivotal member 43a), the locking member (Fig, 1a, safety lock mechanism 45) has an abutting portion (Figs. 4-7b, bumper member 43b), when the locking member (Fig, 1a, safety lock mechanism 45) is in the locked position, the  (Figs. 4-7b, bumper member 43b) corresponds to the controlling member  (Fig, 1a, switch trigger 43) to abut against and position the controlling member (Fig, 1a, switch trigger 43) in the second position; when the locking member (Fig, 1a, safety lock mechanism 45) is in the released position, the abutting portion (Figs. 4-7b, bumper member 43b) is non-interferable with the controlling member ((Fig, 1a, switch trigger 43) – For the interaction between the abutting portion (bumper member 43b), the locking member (safety lock mechanism 45) and the controlling member (trigger 43), please see Col. 5, line 5 – Col. 8, line 85.  These passages describe in explicit detail the internal functions and interactions between these components.  In the interest of compact prosecution, the Examiner will not reiterate these entire passages).

Regarding  claim 2, Ifuku further discloses: the controlling member (Fig, 1a, switch trigger 43) includes a pressing portion (Fig. 8, the location at which arrow 43 is pointing is the area which is pressed by the user) and an actuating portion (Fig. 8, actuator piece 44a), the pivot portion is integrally connected to and between the pressing portion and the actuating 5portion (Col. 5, line 7, “The power switch trigger 43 has at its lower front part, as shown in FIGS. 3-5, a pivotal member 43a”), a part of the pressing portion projects beyond the shell Figs. 8 shows the pressing portion protruding) body, the switch assembly further includes a microswitch (Fig. 3, switch module 44), the microswitch is electrically connected to the machine tool head (as the rod portion is the only thing that connects the handle and the machine head, and there is a known electrical connection between the two, the wires MUST pass through this portion, as demonstrated by the following - Col. 4, line 34, “The switch module 44 is to output or cut an energizing power to the drive motor 22 depending on the front/rear position of the actuator piece 44a.”), when the controlling member (Fig, 1a, switch trigger 43) is in the first position, the actuating portion is non-abutted against the microswitch, and when the controlling member (Fig, 1a, switch trigger 43) swings to the second 10position, the actuating portion is abutted against the microswitch to trigger the machine tool head to operate (see Col. 5, line 29 – Col. 6, line 48 for a description of the switch module 44 and related structures).  

Regarding  claim 3, Ifuku further discloses: the switch assembly further includes an elastic member (see Examiner Illustration 1), and the elastic member is respectively abutted against and between the controlling member (Fig, 1a, switch trigger 43) and the shell (Figs. 3-8, pivotal member 43a) body to make the 15controlling member (Fig, 1a, switch trigger 43) have a tendency to swing toward the first position. 

    PNG
    media_image1.png
    457
    771
    media_image1.png
    Greyscale


Examiner Illustration 1
Regarding  claim 4, Ifuku further discloses:  the pivot portion is sleeve-shaped (Col. 5, line 7, “The power switch trigger 43 has at its lower front part, as shown in FIGS. 3-5, a pivotal member 43a, pivotal member 43a formed with a cylindrical bore 43c engaging with a stud 42a formed on the grip member 42 to be rotatably supported in the front of the grip 42 as to be turnable around a horizontal axis,”), the elastic member is a torsion spring and received within the pivot portion (see Examiner Illustration 1), the shell (Figs. 3-8, pivotal member 43a) body has a shaft, and the elastic member and the pivot portion are sleeved on the shaft (see Examiner Illustration 1).  

Regarding  claim 5, Ifuku further discloses:  one of the abutting portion (Figs. 4-7b, bumper member 43b) and controlling portion (Fig, 1a, grip 42) has a protrusion, the other of the abutting portion and controlling portion (Fig, 1a, grip 42) has a tilted face, and when the locking member (Fig, 1a, safety lock mechanism 45) slides from the released position toward the locked position, the protrusion is 10abutted against the tilted face and slides relative to the tilted face to make the controlling member (Fig, 1a, switch trigger 43) move to the second position.  


Regarding  claim 6, Ifuku further discloses: the abutting portion (Figs. 4-7b, bumper member 43b) extends on the locking member (Fig, 1a, safety lock mechanism 45) along a direction lateral to a sliding direction of the 5locking member (Fig, 1a, safety lock mechanism 45), the abutting portion (Figs. 4-7b, bumper member 43b) includes a first end and a second end which are located on the sliding direction of the locking member  (Fig, 1a, safety lock mechanism 45), the first end extends toward a direction away from the controlling member (Fig, 1a, switch trigger 43), and the protrusion is disposed on the second end.  
 
Regarding  claim 7, Ifuku further discloses: the shell (Figs. 3-8, pivotal member 43a) body includes two 10shell members  (pivotal member 43a formed with a cylindrical bore 43c) which are engaged with each other, each of the two shell members has a through hole (see Examiner Illustration 1), the locking member (Fig, 1a, safety lock mechanism 45) is slidably disposed through the two through holes (the two shell members share the same location for there through hole), the locking member (Fig, 1a, safety lock mechanism 45) has at least one flange radially thereon (Fig. 6b, protrusions 45d and 45e), the at least flange is between the two shell members (see Figure 6a – the flange has moved into position between the two shell members), the at least one flange is greater than each said through hole in radial dimension (The flange can be seen to be many times the size of the through hole), 15and a length of the locking member (Fig, 1a, safety lock mechanism 45) along the sliding direction is greater than a distance between the two through holes (the holes are aligned, so the distance between the two is zero).  

Regarding  claim 8, Ifuku further discloses: the controlling member (Fig, 1a, switch trigger 43) includes a pressing portion (Fig. 8, the location at which arrow 43 is pointing is the area which is pressed by the user) and an actuating portion (Fig. 8, actuator piece 44a), the pivot portion is integrally connected to and between the pressing portion and the actuating 20portion (Col. 5, line 7, “The power switch trigger 43 has at its lower front part, as shown in FIGS. 3-5, a pivotal member 43a”), a part of the pressing portion projects beyond the shell body (Figs. 8 shows the pressing portion protruding), the switch assembly further includes a microswitch  (Fig. 3, switch module 44), the microswitch is electrically connected to the machine tool head (as the rod portion is the only thing that connects the handle and the machine head, and there is a known electrical connection between the two, the wires MUST pass through this portion, as demonstrated by the following - Col. 4, line 34, “The switch module 44 is to output or cut an energizing power to the drive motor 22 depending on the front/rear position of the actuator piece 44a.”), when the controlling member (Fig, 1a, switch trigger 43) is in the first position, the actuating portion is non-abutted against 11the microswitch, and when the controlling member (Fig, 1a, switch trigger 43) swings to the second position, the actuating portion is abutted against the microswitch to trigger the machine tool head to operate (see Col. 5, line 29 – Col. 6, line 48 for a description of the switch module 44 and related structures) ; the switch assembly further includes an elastic member (see Examiner Illustration 1), and the elastic member is respectively abutted against and 5between (see Examiner Illustration 1) the controlling member (Fig, 1a, switch trigger 43) and the shell body (Figs. 3-8, pivotal member 43a) to make the controlling member (Fig, 1a, switch trigger 43) have a tendency to swing toward the first position; the pivot portion is sleeve-shaped, the elastic member is a torsion spring and received within the pivot portion (see Examiner Illustration 1), the shell body (Figs. 3-8, pivotal member 43a) has a shaft, and the elastic member and the pivot portion are sleeved on the shaft (see Examiner Illustration 1); the shell body (Figs. 3-8, pivotal member 43a) includes two 10shell members (pivotal member 43a formed with a cylindrical bore 43c) which are engaged with each other, each of the two shell members has a through hole (see Examiner Illustration 1), the locking member (Fig, 1a, safety lock mechanism 45) is slidably disposed through the two through holes (the two shell members share the same location for there through hole), the locking member (Fig, 1a, safety lock mechanism 45) has at least one flange radially thereon (Fig. 6b, protrusions 45d and 45e), the at least flange is between the two shell members (see Figure 6a – the flange has moved into position between the two shell members), the at least one flange is (The flange can be seen to be many times the size of the through hole), 15and a length of the locking member (Fig, 1a, safety lock mechanism 45) along the sliding direction is greater than a distance between the two through holes (the holes are aligned, so the distance between the two is zero); the two shell members are sleeved on the rod portion (as the shell members are outside of the rod, it can be said that they are sleeved on the rod portion); the microswitch is located outside of the rod portion and has at least one wire which enters into the rod portion and is electrically connected to the machine tool head (as the rod portion is the only thing that connects the handle and the machine head, and there is a known electrical connection between the two, the wires MUST pass through this portion, as demonstrated by the following - Col. 4, line 34, “The switch module 44 is to output or cut an energizing power to the drive motor 22 depending on the front/rear position of the actuator piece 44a.”); the through hole is an 20elongate hole, and the locking member (Fig, 1a, safety lock mechanism 45) corresponds to the through hole in shape; the locking member (Fig, 1a, safety lock mechanism 45) has two flanges (Fig. 6b, protrusions 45d and 45e) which are spacingly arranged radially thereon, and the two flanges are respectively by two sides of the abutting portion (Figs. 4-7b, bumper member 43b); the tilted face is disposed on the actuating portion of the 12controlling member (Fig, 1a, switch trigger 43); the pivot portion has a slot radially thereon, one of two ends of the elastic member is inserted into the shell body (Figs. 3-8, pivotal member 43a), and the other of the two ends of the elastic member radially extends beyond the pivot portion (see Examiner Illustration 1) from the slot to be abutted against the controlling member (Fig, 1a, switch trigger 43).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kobayashi, (US 6,823,591) and Tomiyama, (US 2009/0229131) both disclose similar tool handles with similar functioning structures, in a field of endeavor identical to the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731